Citation Nr: 0824810	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-26 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Whether there was clear and unmistakable error (CUE) in 
an April 8, 1981 rating decision that denied service 
connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran testified during a videoconference hearing before 
the undersigned Veterans Law Judge in June 2007; a transcript 
of that hearing is of record.

A review of the record reveals that additional evidence was 
added to the file subsequent to the issuance of the July 2006 
statement of the case.  It did not address the issue on 
appeal.  The Board finds, however, that this evidence is not 
pertinent to the issues on appeal.  Therefore, an additional 
remand for agency of original jurisdiction consideration is 
not required.  See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the Board received notification from the veteran in a March 
2007 statement, that a withdrawal of the appeal for 
entitlement to service connection for bronchitis is 
requested.

2.  In an unappealed rating decision dated on April 8, 1981, 
the RO denied service connection for a back condition.

3.  The record does not establish that the correct facts, as 
they were known at the time, were not before the RO or that 
the RO incorrectly applied the statutory or regulatory 
provisions at the time such that the outcome of the claim 
would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement 
to service connection for bronchitis by the veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

2.  The April 8, 1981, rating decision denying service 
connection for a back condition was not clearly and 
unmistakably erroneous and is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, a Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2007).  Withdrawal may 
be made by the appellant or by her authorized representative.  
See 38 C.F.R. § 20.204 (2007).  The veteran has withdrawn his 
appeal for entitlement to service connection for bronchitis 
in a March 2007 statement of record.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal for entitlement to service 
connection for bronchitis and it is dismissed.



CUE

As an initial matter, the Board notes that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable to claims of CUE, as the determination is one 
solely of law, and the matter is determined on the basis of 
the record as it existed at the time of the decision in 
issue.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

Law and Regulations

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a) (2007).  The essence of 
a claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  See 
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who 
seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  See Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 94 (1996); 
Fugo, 6 Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.

The Court has held that a rating decision does not remain 
"pending and unadjudicated" because VA failed to 
"sympathetically read" an original claim.  See Nelson v. 
Principi, 18 Vet. App. 407 (2004).  The Court has also held 
that a breach of a duty to assist cannot form the basis for a 
claim of CUE.  See Hazan v. Gober, 10 Vet. App. 511 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (failure to fulfill 
duty to assist cannot be basis for CUE even when medical 
record that RO erroneously failed to obtain later formed 
basis for award of service connection when RO obtained 
record).

In Cook v. Principi, 353 F.3d 937 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) also held that a breach of a duty to assist 
cannot constitute CUE.  The Federal Circuit, citing Caffrey, 
also noted that a CUE claim is an attack on a prior judgment 
that asserts an incorrect application of law or fact and that 
an incomplete record, factually correct in all other 
respects, is not CUE.  The Federal Circuit has held that 
"where an RO renders a decision on a veteran's claim for 
benefits but fails to address one of the claims, that 
decision is final as to all claims; the RO's failure to 
address the implied claim 'is properly challenged through a 
[clear and unmistakable error] motion,' not a direct 
appeal."  See DeShotel v. Nicholson, 457 F.3d 1258 (2006) 
(quoting Andrews v. Nicholson, 421 F.3d 1278, 1283 (2005)).

In May 2004, the veteran's representative filed a claim 
indicated that the April 8, 1981, rating decision denying 
service connection for a back condition constituted clear and 
unmistakable error, as the RO misinterpreted the veteran's 
service connection claim and denied the veteran benefits for 
a back condition as secondary to his right knee condition.  

VA regulations applicable at the time of the April 8, 1981, 
rating decision included:

§ 3.303   Principles relating to service connection.

(a) General.  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  Each disabling 
condition shown by a veteran's service records, or for which 
he seeks a service connection must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence. Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the Department of Veterans Affairs to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.

(b) Chronicity and continuity.  With chronic disease shown as 
such in service (or within the presumptive period under 
§3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

(c) Preservice disabilities noted in service.  There are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof), and when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  Consequently with notation or 
discovery during service of such residual conditions (scars; 
fibrosis of the lungs; atrophies following disease of the 
central or peripheral nervous system; healed fractures; 
absent, displaced or resected parts of organs; supernumerary 
parts; congenital malformations or hemorrhoidal tags or tabs, 
etc.) with no evidence of the pertinent antecedent active 
disease or injury during service the conclusion must be that 
they preexisted service.  Similarly, manifestation of lesions 
or symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish preservice existence 
thereof.  Conditions of an infectious nature are to be 
considered with regard to the circumstances of the infection 
and if manifested in less than the respective incubation 
periods after reporting for duty, they will be held to have 
preexisted service.  In the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.

(d) Postservice initial diagnosis of disease.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.
See 38 C.F.R. § 3.303 (1981).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 C.F.R. §§ 
3.307, 3.309 (1981).

§ 3.310   Proximate results, secondary conditions.

(a) General.  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.
See 38 C.F.R. § 3.303 (1981).

Factual Background and Analysis

In his January 1981 claim, the veteran indicated that he had 
been awarded a 20 percent rating for his right knee as well 
as a noncompensable rating for warts.  He stated that he now 
has a problem with his back and requested a re-evaluation to 
grant him a "greater disability".  

In the April 1981 rating decision, the RO, following a review 
of the evidence of record at that time, denied the veteran's 
claim for service connection for lumbosacral strain, as the 
veteran's service induction and separation were negative for 
complaints or treatment of a back condition and sound medical 
consideration did not show any relationship between the 
veteran's back and his service-connected left knee condition. 

Evidence existing at the time of the unappealed April 8, 
1981, rating decision, consists of service treatment records, 
VA examination reports dated in May 1977 and March 1981, and 
VA treatment notes dated in October 1977.

Service treatment records dated in December 1974 note 
complaints of low back pain.  Additional treatment notes 
dated in February and March 1975 show complaints of recurrent 
low back pain.  Physical examination findings reflected 
normal range of motion with no spasm.  A March 1975 X-ray 
report revealed only unilateral spondylolysis of L5 on the 
right with no other abnormalities of the lumbosacral spine.  
An August 1975 treatment note listed an impression of low 
back pain secondary to "myo"  strain.  The veteran's August 
1974 entrance examination report and July 1976 separation 
examination report noted normal spine findings.  In an August 
1976 treatment record, the examiner noted complaints of back 
pain, indicated that a physical examination was within normal 
limits, and listed an impression of strain. 

The May 1977 VA examination report as well as VA treatment 
notes dated in October 1977 do not show any complaints or 
findings concerning the veteran's back.  In a March 1981 VA 
examination report, the veteran complained of back pain and 
indicated that he had been away from work (as a mailman) due 
to his back for three weeks.  A March 1981 VA X-ray report 
revealed the findings concerning the veteran's lumbosacral 
spine, including spondylolysis of L5, normal contour and 
alignment of vertebral bodies, minimal narrowing between L4 
and L5, and normal sacroiliac joints.  The examiner listed a 
diagnosis of lumbosacral strain by history only and opined 
that the veteran's mild back condition was not secondary to 
his service-connected right knee condition. 

Based upon the evidence existing at the time of the 
unappealed April 8, 1981, rating decision, the Board finds 
the record does not establish that the correct facts, as they 
were known at the time, were not before the RO or that the RO 
incorrectly applied the statutory or regulatory provisions at 
the time such that the outcome of the claim would have been 
manifestly different but for the error.  In light of the lack 
of evidence of a chronic back disability at the time of 
veteran's separation from service or any evidence such as a 
nexus opinion establishing a medical relationship between the 
veteran's current back condition and active service or his 
service-connected right knee condition, it was reasonable for 
the RO to deny service connection for a back condition at 
that time.

As the Board concludes that the correct facts, as they were 
known at that time, were before the adjudicator, and that the 
statutory and regulatory provisions extant at the time were 
correctly applied, the Board finds no clear and unmistakable 
error in the April 1981 rating decision denying service 
connection for a back condition.  For the foregoing reasons, 
the claim for CUE in the April 8, 1981 rating decision must 
be denied.


ORDER

The appeal concerning entitlement to service connection for 
bronchitis is dismissed.

An April 8, 1981, rating decision denying service connection 
for a back condition was not clearly and unmistakably 
erroneous; the appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


